In a negligence action to recover damages for personal injuries, the parties appeal from a judgment of the Supreme Court, Westchester County, entered March 21, 1975, in favor of plaintiff upon separate jury verdicts as to the issues of liability and damages. Plaintiff’s appeal is on the ground of inadequacy. Judgment affirmed, without costs or disbursements. The judgment was amply supported by the evidence. Latham, Acting P. J., Christ and Titone, JJ., concur; Hargett and Shapiro, JJ., dissent and vote to reverse the judgment and grant a new trial as to the issue of damages only unless defendants stipulate in writing to increase the verdict in favor of plaintiff from $19,462 (including the amount of $4,462 for medical expenses) to $29,462, with the following memorandum: Under the circumstances of this case, we think that the jury’s award of *721$15,000 for injuries which required 51 days of hospitalization was completely inadequate, taking into consideration the fact that the medical damages were $4,462.